Grant, J.
(after stating the facts). 1. The chief allegation of error relied on is the refusal of the court to direct a verdict of acquittal. Counsel for the respondent insists that the relation between Ponthieu and the respondent was that of debtor and creditor, and that the respondent was an unfortunate debtor unable to pay. His position is that the receipt, given by the respondent when he obtained the stock, was a contract of purchase and sale. A receipt is always subject to explanation by parol. That the respondent intended to deceive Mr. Ponthieu by giving this receipt, and creating a relation which would relieve him from criminal responsibility, is fully sustained by the evidence. The jury evidently had no confidence in the truth of respondent’s story. The case was one peculiarly for the jury. Ponthieu wrote respondent as a broker, dealt with him as a broker, and gave him his stock to sell as a broker. Respondent immediately sold the stock and appropriated the proceeds to his own use. The people established a clear case of embezzlement.
2. Complaint is made of the language of the attorney for the people in his argument to the jury. It was severe; but, under the. evidence, we are not prepared to say it was not fully deserved. It furthermore appears that the prosecutor’s remarks were made in reply to those of the respondent’s attorney, but what those were the record does not disclose.
The conviction is affirmed, and the court directed to proceed to sentence.
Carpenter, C. J., and McAlvay, Blair, and Moore, JJ., concurred.